Exhibit 10.3

 



EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of this 1st day of
September, 2017, by and between Simulations Plus, Inc., a California corporation
(the “Company”) and Walter S. Woltosz, an individual (the “Employee”) with
reference to the following facts:

 

A.       The Company desires to secure the services of the Employee as Chief
Executive Officer.

 

B.       The Employee agrees to perform such services for the Company under the
terms and conditions set forth in this Agreement.

 

In consideration of the mutual promises, covenants, and conditions set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is hereby agreed by and between
the Company and the Employee as follows:

 

1.       Representations and Warranties.

 

The Company represents and warrants that it is empowered under its Articles of
Incorporation and Bylaws to enter into this Agreement. The Employee represents
and warrants that he is under no employment contract, bond, confidentiality
agreement, or any other obligation that would violate or be in conflict with the
terms and conditions of this Agreement or encumber his performance of duties
assigned to him by the Company. The Employee further represents and warrants
that he has not signed or committed to any employment or consultant duties or
other obligations that would divert his attention from the duties assigned to
him by the Company by this Agreement at a minimum level of 60% of full-time
employment.

 

2.       Employment and Duties.

 

The Company employs the Employee as Chief Executive Officer and the Employee
hereby accepts such employment (the “Employment”). The Employee agrees that he
shall devote a minimum of 60% of his productive time, ability, attention,
energy, knowledge, and skill solely and exclusively to performing all duties as
Chief Executive Officer of the Company as assigned or delegated to him by the
directors and executive officers of the Company.

 

3.       Term.

 

Subject to the provisions of Section 5, the term of this Agreement shall extend
until August 31, 2018, commencing on September 1, 2017.

 

4. Compensation.

 

In full and complete consideration for the Employment, each and all of the
services to be rendered to the Company by the Employee, and each and all of the
representations, warranties, covenants, agreements, and promises undertaken by
the Employee pursuant to this Agreement, the Employee shall be entitled to
receive compensation as follows:

 

4.1.       Base Salary. The Employee shall receive from the Company a base
salary of one hundred eighty thousand dollars ($180,000.00) per year, payable in
equal monthly installments. From each said salary payment the Company will
withhold and pay to the proper governmental authorities any and all amounts
required by law to be withheld for federal income tax, state income tax, federal
Social Security tax, state disability insurance premiums, and any and all other
amounts required by law to be withheld from the Employee’s salary.

 

4.2.       Grant of Option. The Employee shall be granted an option under the
2007 Stock Option Plan, exercisable for five (5) years, to purchase six (6)
shares of Common Stock for each one thousand dollars ($1,000) of net income
before taxes that the Company earns at the end of each fiscal year (up to a
maximum of twelve thousand [12,000] options over the term of this Agreement) at
an exercise price 10% over the market value per share as of the date of grant.
The maximum number of options under this grant shall be adjusted accordingly for
any stock split or reverse split after the date of this agreement. Option grants
under this agreement shall be issued within ten days after the filing of the
annual report (10-K) for the fiscal year for which the option is granted.

 

 

 



 1 

 

 

4.3       Performance Bonus. The Employee shall be paid a Performance Bonus in
an amount equal to five percent (5%) of the Company’s net income before taxes of
the previous fiscal year, not to exceed $36,000.

 

4.4.       Benefits. Employer shall provide to Employee at the cost to Employer
of 60% of actual costs, and Employee shall be entitled to receive from Employer,
such health insurance and other benefits which are appropriate to the office and
position of Employee, adequate to the performance of his duties and not
inconsistent with that which Employer customarily provides at the time to its
other management employees. Employee’s right to paid time off (“PTO”) shall be
determined in accordance with the policies of the Company as may be in effect
from time to time and as are approved by the Company’s Board of Directors.
Employee shall have the right to reimbursement of customary, ordinary, and
necessary business expenses incurred in connection with the rendering of
services and performance of the functions required hereunder in accordance with
the policies of the Company as may be in effect from time to time and as are
approved by the Company’s Board of Directors. Such expenses are reimbursable
only upon presentation by Employee of appropriate documentation pursuant to the
policies adopted by the Company’s Board of Directors.

 

5.       Termination of Employment.

 

5.1.       Expiration of the Term of Agreement. This Agreement shall be
automatically terminated upon the expiration of the term of the agreement as
described in paragraph 3 of this Agreement, or as sooner agreed by both Employee
and Company in the event this Agreement is superseded by a new agreement. Upon
such termination, the Company shall have no further liability to the Employee
for any payment, compensation, or benefit whatsoever under this Agreement.

 

5.2.       By Death. This Agreement shall be terminated upon the death of the
Employee. The Company’s total liability in such event shall be limited to
payment of the Employee’s salary and benefits through the date of the Employee’s
death.

 

5.3.       By Disability. If, in the sole opinion of the Company’s Board of
Directors, the Employee shall be prevented from properly performing his or her
duties hereunder by reason of any physical or mental incapacity for a period of
more than 90 days in the aggregate in any twelve-month period, then, to the
extent permitted by law, his or her employment with the Company shall terminate.
The Company’s total liability in such event shall be limited to payment of the
Employee’s salary and benefits through the effective date of termination upon
disability.

 

5.4.       For Cause. The Company reserves the right to terminate this Agreement
immediately, at any time, if, in the reasonable opinion of the Company’s Board
of Directors: the Employee breaches or neglects the duties which he or she is
required to perform under the terms of this Agreement; commits any material act
of dishonesty, fraud, misrepresentation, or other act of moral turpitude; is
guilty of gross carelessness or misconduct; fails to obey the lawful direction
of the Company’s Board of Directors; or acts in any way that has a direct,
substantial, and adverse effect on the Company’s reputation. The Company’s total
liability to the Employee in the event of termination of the Employee’s
employment under this paragraph shall be limited to the payment of the
Employee’s salary and benefits through the effective date of termination.

 

5.5.       Without Cause. The Company reserves the right to terminate this
Agreement without cause for any reason whatsoever upon thirty (30) days’ written
notice to the Employee. Upon termination under this subsection, the Employee
shall receive payment of an amount equal to twelve (12) months of the Employee’s
base salary or the Employee’s base salary for the remaining term of this
Agreement, whichever is greater. Other than payment of the amount as described
in this paragraph, the Company shall have no further obligation to pay the
Employee any other compensation or benefits whatsoever. The Employee hereby
agrees that the Company may dismiss him or her under this paragraph 5.5 without
regard (i) to any general or specific policies (whether written or oral) of the
Company relating to the employment or termination of its employees, or (ii) to
any statements made to the Employee, whether made orally or contained in any
document, pertaining to the Employee’s relationship with the Company.

 

5.6.       Mutual Consent. This Agreement shall be terminated upon mutual
written consent of the Company and the Employee. The Company’s total liability
to the Employee in the event of termination of the Employee’s employment under
this paragraph shall be limited to the payment of the Employee’s compensation
through the effective date of termination.

 

 

 

 



 2 

 

 

5.7.       Termination of Obligations. Upon termination of employment for any
reason whatsoever, the Employee shall be deemed to have resigned from all
offices and directorships then held with the Company. Termination of employment
shall have no effect on the Employee’s position(s) on the Company’s board of
directors. The board of directors and shareholders will determine the Employee’s
eligibility to continue to serve as a member of the board.

 

6.       Restrictions on Use or Disclosure of Confidential Matters, Proprietary
Information, and Trade Secrets.

 

6.1.       During the term of this Agreement, the Employee may be dealing with
trade secrets of the Company, including without limitation, customer lists,
client contacts, financial information, inventions, and processes, all of a
confidential nature that are the Company’s property and are used in the course
of the Company’s business. The Employee will not disclose to anyone, directly or
indirectly, any of such trade secrets or use them other than as necessary in the
course of his duties with the Company. All documents that the Employee prepares,
or confidential information that might be given to him or that Employee himself
might create in the course of his consultation with the Company, are the
exclusive property of the Company. During the term of this Agreement and at any
time thereafter, the Employee shall not publish, communicate, divulge, disclose,
or use any of such information which has been reasonably designated by the
Company as proprietary or confidential, or which from the surrounding
circumstances the Employee knows, or has good reason to know, or should
reasonably know, ought to be treated by the Employee as proprietary or
confidential, without the prior written consent of the Company, which consent
may not be unreasonably withheld by the Company.

 

6.2.       In the course of his employment for the Company, Employee will
develop a personal relationship with the Company’s customers and knowledge of
those customers’ affairs and requirements, which may constitute the Company’s
only contact with such customers. Employee consequently agrees that it is
reasonable and necessary for the protection of the goodwill and business of the
Company that Employee make the covenants contained herein. Accordingly, Employee
agrees that while he is in the Company’s employ and for a one (1) year period
after the termination of such employment for any reason whatsoever, he will not
directly or indirectly:

 

(a)       attempt in any manner to solicit from any customer (except on behalf
of the Company) business of the type performed by the Company or to persuade any
customer of the Company to cease to do business or reduce the amount of business
which any such customer has customarily done or contemplates doing with the
Company, whether or not the relationship with the Company and such customer was
originally established in whole or in part through Employee’s efforts; or

 

(b)       engage in any business as, or own an interest in, directly or
indirectly, any individual proprietorship, partnership, corporation, joint
venture, trust, or any other form of business entity if such business form or
entity is engaged in the business in which the Company is engaged;

 

(c)       render any services of the type rendered by the Company to or for any
customer of the Company;

 

(d)       employ or attempt to employ or assist anyone else to employ any person
who is then or at any time during the preceding year in the Company’s employ.

 

This entire Section 6 shall survive termination of this Agreement.

 

7.       Company Property.

 

7.1.       Any patents, inventions, discoveries, applications or processes,
software, and computer programs devised, planned, applied, created, discovered,
or invented by the Employee in the course of the engagement under this Agreement
and which pertain to any aspect of the business of the Company, or its
subsidiaries, affiliates, or customers, shall be the sole and exclusive property
of the Company, and the Employee shall make prompt report thereof to the Company
and promptly execute any and all documents reasonably requested to assure the
Company the full and complete ownership thereof.

 

7.2.       All records, files, lists, drawings, documents, equipment, and
similar items relating to the Company’s business which the Employee shall
prepare or receive from the Company shall remain the Company’s sole and
exclusive property. Upon termination of this Agreement, the Employee shall
return promptly to the Company all property of the Company in his possession and
the Employee represents and warrants that he will not copy, or cause to be
copied, printed, summarized, or compiled, any software, documents, or other
materials originating with and/or belonging to the Company, including, without
limitation, documents or other materials created by the Employee for, or on
behalf of, the Company. The Employee further represents and warrants that he
will not retain in his possession any such software, documents, or other
materials in machine or human-readable form.

 

 

 

 



 3 

 

 

7.3.       This Section 7 shall survive termination of this Agreement.

 

8.       Outside Activities. During the term of this Agreement, the Employee
shall devote sixty percent (60%) of his productive time, ability, and attention
to the business of the Company. During the term of this Agreement, the Employee
shall not, directly or indirectly, either as an officer, director, employee,
representative, principal, partner, shareholder, employee, agent, or in any
other capacity, engage or assist any third party in engaging in any business
competitive with the business of the Company, without the prior written consent
of the Company, which consent may be withheld by the Company in its sole and
absolute discretion. Following his employment with the Company, the Employee
shall not engage in unfair competition with the Company, aid others in any
unfair competition with the Company, in any way breach the confidence that the
Company has placed in the Employee, or misappropriate any proprietary
information of the Company.

 

9.       Reports. The Employee, when directed, shall provide written reports to
the Company with respect to the services provided hereunder.

 

10.       Strict Loyalty. The Employee hereby covenants and agrees to avoid all
circumstances and actions that reasonably would place the Employee in a position
of divided loyalty with respect to his obligations under this Agreement.

 

11.       Assignment. This Agreement may not be assigned to another party by the
Employee without the prior written consent of the Company, which consent may be
withheld by the Company in its sole and absolute discretion.

 

12.       Arbitration. Except as otherwise provided herein in Section 15.11, any
controversy between the Company and Employee in connection with this Agreement,
including, without limitation, any dispute or claim arising from the voluntary
or involuntary termination hereof, shall be settled by final and binding
arbitration in Los Angeles, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association. Judgment of such award may be entered
in a court of competent jurisdiction. Employee and the Company shall each pay
the fees of his or its own attorneys, the expenses of his or its witnesses, and
all other fees and expenses connected with presenting his or its case at
arbitration. All other costs of the arbitration, including, without limitation,
the costs of any record or transcript of the arbitration proceedings,
administrative fees, the fee for the arbitrator, and all other fees and costs
shall be borne equally by the Company and Employee.

 

13.       Company Bylaws, Directions, Policies, Practices, Rules, Regulations,
and Procedures. Employee agrees to become and remain thoroughly familiar with
each and all of the Company’s bylaws, directions, policies, practices, rules,
regulations, and procedures that relate to the employment and/or to any of
Employee’s duties and/or responsibilities as an employee of the Company, and to
abide fully by each and all of such bylaws, directions, policies, practices,
rules, regulations, and procedures. During the term of employment, Employee
shall be fully bound by and employed pursuant to each and all of the Company’s
bylaws, directions, policies, practices, rules, regulations, and procedures as
now in effect or as may be implemented, modified, or otherwise put into effect
by the Company during the term of employment, regardless of whether such bylaws,
directions, policies, practices, rules, regulations, and procedures are oral or
are set forth in any manual, handbook, or other document, and it is solely the
responsibility of Employee to become and remain fully aware of and familiar with
each and all such directions, policies, practices, rules, regulations, and/or
procedures. In the event of any conflict between any provision of this Agreement
and any provision of the Company’s directions, policies, practices, rules,
regulations, and/or procedures, the provisions of this Agreement govern for any
and all purposes whatsoever.

 

14.       Indemnification. The Company shall indemnify and hold Employee
harmless from any and all claims, demands, judgments, liens, subrogation, or
costs incurred by Employee with respect to any shareholder derivative action or
other claims or suits against the Company and/or its Board of Directors by
individuals, firms, or entities not a party to this Agreement to the maximum
extent permitted under California law.

 

15. General.

 

15.1.       Further Documents. Each party shall execute and deliver all further
instruments, documents, and papers, and shall perform any and all acts necessary
reasonably requested by the other party, to give full force and effect to all of
the terms and provisions of this Agreement.

 

 

 



 4 

 

 

15.2.       Successors and Assigns. Except where expressly provided to the
contrary, this Agreement, and all provisions hereof, shall inure to the benefit
of and be binding upon the parties hereto, their successors in interest,
assigns, administrators, executors, heirs, and devises.

 

15.3.       Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law. If any provision of this Agreement, as applied to any party or
to any circumstance, shall be found by a court or arbitrator to be invalid or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision and any such invalidity
or unenforceability shall in no way affect any other provision of this
Agreement, the application of any provision in any other circumstance, or the
validity or enforceability of this Agreement.

 

15.4.       Notices. All notices or demands shall be in writing and shall be
served personally, telegraphically, or by express or certified mail. Service
shall be deemed conclusively made at the time of service if personally served,
at the time that the telegraphic agency confirms to the sender deliver thereof
to the addressee if served telegraphically, 24 hours after deposit thereof in
the United States mail properly addressed and postage prepaid, return receipt
requested, if served by express Mail, and five days after deposit thereof in the
United States mail, properly addressed and postage prepaid, return receipt
requested, if served by certified mail. Any notice or demand to the Company
shall be given to:

 

Simulations Plus, Inc.

42505 10th Street West

Lancaster, CA 93534-7059

(661) 723-7723 Telephone

(661) 723-5524 Facsimile

Attention: Compensation Committee

 

and any notice or demand to the Employee shall be given to:

 

Mr. Walter S. Woltosz

42505 10th Street West

Lancaster, CA 93534-7059

(661) 723-7723 Telephone

(661) 723-5524 Facsimile

 

and

 

2045 Winding Way

Auburn, AL 36830

 

Any party may, by virtue of a written notice in compliance with this paragraph,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be sent.

 

15.5.       Waiver. A waiver by any party of any of the terms and conditions of
this Agreement in any one instance shall not be deemed or construed to be a
waiver of the term or condition for the future, or of any subsequent breach
thereof, or of any other term or condition thereof. Any party may waive any
term, provision, or condition included for the benefit of that party. Any and
all waivers shall be in writing.

 

15.6.       Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and fully to be performed therein without regard to its principles
of choice of law or conflicts of law. In all matters of interpretation, whenever
necessary to give effect to any provision of this Agreement, each gender shall
include the others, the singular shall include the plural, the plural shall
include the singular, and the terms “and” and “or” may be used interchangeably
as the context so requires or implies. The title of the sections of this
Agreement are for convenience only and shall not in any way affect the
interpretation of any provision or condition of this Agreement. All remedies,
rights, undertakings, obligations, and agreements contained in this Agreement
shall be cumulative and none of them shall be in limitation of any other remedy,
right, undertaking, obligation, or agreement of any party.

 

 

 



 5 

 

 

15.7.       Entire Understanding. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter contained
herein and supersedes all prior and collateral agreements, understandings,
statements, and negotiation of the parties. Each party acknowledges that no
representations, inducements, or promises, oral or written, with reference to
the subject matter hereof have been made other than as expressly set forth
herein. This Agreement cannot be changed, rescinded, or terminated orally.

 

15.8.       Third Party Rights. The parties hereto do not intend to confer any
rights or remedies upon any person other than the parties hereto and those
referred to in Section 15.2 hereof so long as any such assignment by Employee
was approved by the Company as provided in Section 11 hereof.

 

15.9.       Attorneys’ Fees. In the event of any litigation between the parties
respecting or arising out of this Agreement, the prevailing party shall be
entitled to recover reasonable legal fees and costs, whether or not the
litigation proceeds to final judgment or determination.

 

15.10.       Place of Litigation. Any litigation between the parties shall occur
in the County of Los Angeles, California.

 

15.11.       Injunctive Relief. Since a breach of the provisions of Sections 6,
7, 8, and 10 of this Agreement cannot adequately be compensated by monetary
damages, the Company shall be entitled, in addition to any other right and
remedy set forth in this Agreement or available to it at law, in equity or
otherwise, to seek and obtain from any court of competent jurisdiction immediate
temporary, preliminary, and permanent injunctive relief restraining such breach
or threatened breach, without the posting of any bond or other security
therefor, against the Employee and against each and every other person, firm,
company, joint venture, and/or other entity concerned with and/or acting in
concert with the Employee. Any such requirement of bond or other security is
hereby expressly waived by the Employee, and the Employee expressly acknowledges
that in the absence of such waiver, a bond or other security may be required by
the court. The Employee hereby consents to the issuance of such injunction and
expressly and knowingly waives any claim or defense that any adequate remedy at
law might exist for any such breach or threatened breach. The Employee agrees
that the provisions of Sections 6, 7, 8, and 10 of this Agreement are necessary
and reasonable to protect the Company in the conduct of the business of the
Company.

 

15.12.       Counterparts. This Agreement may be executed in counterparts which,
taken together, shall constitute the whole of the agreement between the parties.

 

IN WITNESS THEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

“Company”                  SIMULATIONS PLUS, INC.,

a California corporation

 

By: /s/ John Kneisel                            

Title: Chief Financial Officer

Date: September 1, 2017

 

“Employee”              WALTER S. WOLTOSZ

 

By: /s/ Walter S. Woltosz                                   

Walter S. Woltosz

Date: 01 September, 2017                                    

 

Compensation Committee:

 

By: /s/ Daniel L. Weiner                                      

Dr. Daniel L. Weiner

Date: 01 September, 2017                                    

 

By: /s/ David L. Ralph                                         

Dr. David L. Ralph

Date: 01 September, 2017                                    

 

By: /s/ John Paglia                                               

Dr. John K. Paglia

Date: 01 September, 2017                                    

 

 

 

 

 

 

 



 6 

